Wyatt, Presiding Justice.
Plaintiff in error filed his bill in equity against the defendant in error in August, 1953. On December 2, 1955, a general demurrer to the petition was sustained. A bill of exceptions was tendered to the trial judge on December 31, 1955, and, as shown by a notation by the trial judge, the bill of exceptions was returned to counsel for the plaintiff in error at the request of said counsel on the same date “for service, etc.,” without having been certified by the judge. On November 28, 1956, the bill of exceptions was returned to the court and was retendered on that date, and a certificate in due and regular form was signed by the trial judge on the same date and was duly transmitted to this court. Held:
It appears from the bill of exceptions in this case that a period of over eleven months passed between the date the decision complained of was rendered and the date the bill of exceptions was certified. It further appears that the delay in signing the said bill of exceptions was due entirely to the fault of the plaintiff in error or his counsel who took the bill of exceptions and, in so far as this record shows, held it from December 31, *241955, until November 28, 1956, without any legal justification or excuse. This delay being unreasonable, this court is without jurisdiction to consider this bill of exceptions, and it must, therefore, be dismissed. See Turner v. Turner, 191 Ga. 123 (12 S. E. 2d 633), and Clay v. Floyd, 208 Ga. 374 (66 S. E. 2d 916).
Submitted January 15, 1957
Decided February 11, 1957.
Frank A. Bowers, for plaintiff in error.
Howell C. Ravan, contra.

Writ of error dismissed.


All the Justices concur.